Citation Nr: 0401028	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  98-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to March 
1982. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for hearing loss.  

In an August 1999 decision, the Board determined that new and 
material evidence sufficient to reopen the claim had been 
presented.  The claim was reopened and remanded to the RO for 
further evidentiary development.  The requested development 
has been completed and the case has been returned to the 
Board for de novo review of the issue of entitlement to 
service connection for hearing loss.


FINDINGS OF FACT

Bilateral hearing loss is not of service origin and is not 
related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
became effective on August 29, 2001.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (codified as amended at §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

VA has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  These provisions apply to all claims filed on or 
after the date of enactment of the statute, or filed before 
the date of enactment and not yet final as of that date.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001).

Following a thorough review of the record, the Board finds VA 
has complied with the requirements of the VCAA.  In that 
regard, the Board finds that the veteran has been provided 
adequate notice as to the evidence needed to substantiate his 
claim.  Discussions as contained in the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
in addition to correspondence to the veteran, provided the 
veteran with sufficient information regarding the applicable 
law and regulations for reopening a previously denied claim 
and for establishing entitlement to service connection, and 
regarding the evidence necessary to substantiate his claim.  
The veteran was advised by letters dated in February in 
August 2003 of the type of evidence needed to substantiate 
his claim, and advised that the VA would obtain evidence he 
identified.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board finds that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.  The evidence of record includes service 
medical records, private audiological examination report, and 
VA examination reports, in addition to lay statements 
received from the veteran and acquaintances in support of his 
claim.  The record does not indicate that there is any 
additional relevant evidence which is available in connection 
with this appeal.  

Regarding the 30-day period for response referenced in the 
August 2003, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
regard, the President has recently signed into law, the 
Veterans Benefits Act of 2003, Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which 
now permits the VA to adjudicate a claim before the 
expiration of the one-year time period.  In this regard, the 
record shows the veteran did not respond to requests for any 
additional evidence or information regarding evidence 
pertinent to his claim.  Therefore, the Board is satisfied 
that the requirements of the VCAA have been met. 

Factual Background

The veteran contends that his hearing loss is of service 
origin.  He provided testimonial evidence, during an October 
1998 hearing at the RO in support his contention in this 
regard.  He stated his military occupational specialty was as 
a heavy equipment operator on the flight line and that he was 
exposed to loud noise.  He indicated he did not notice any 
problems with his hearing while on active duty.  He stated he 
began to experience difficulty with conversational speech in 
1985, and that his hearing loss was first revealed in 1992.  
The veteran indicated that he was employed as a truck driver 
at that time and was not exposed to excessive noise, but 
noticed difficulty in hearing his radio and traffic activity.

Also received into the record are lay statements, dated in 
March and April 1994, from several acquaintances of the 
veteran, each recounting observations that the veteran 
experienced impaired hearing since 1983, and that he must 
read lips due to his difficulties with conversational speech.

The service medical records show no abnormality of the ears 
or in hearing acuity at the time of the veteran's entry into 
service.  On examination, in November 1979, the ears were 
evaluated as normal.  Hearing acuity was evaluated on 
audiological evaluation.  Pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
10
LEFT
20
20
5
5
5

Pure tone thresholds were also recorded as 5 and 20 decibels 
for the right and left ear, respectively, at the 6000 Hertz 
level.

On examination for separation from service, the veteran's 
ears were evaluated as normal.  The medical report, dated in 
January 1982, contains a self-reported history of bilateral 
hearing loss.  The examiner noted that the reported hearing 
loss referred to "echo in shop at work" and that 
audiometric findings on examination were normal.  In this 
context, the audiological examination conducted at that time 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
15
LEFT
20
20
5
5
15

Pure tone thresholds were also recorded as 15 decibels, 
bilaterally, at the 6000 Hertz level.

Medical records of post-service treatment include private and 
VA medical examination.  

A private audiogram, conducted in July 1994, discloses that 
testing yielded findings which showed hearing loss.

On VA audiometric examination, in March 1998, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
35
LEFT
35
35
30
35
45

The pure tone threshold average evaluated for the right and 
left ear was 33 and 36 decibels for the right and left ear, 
respectively.  The examiner noted that the audiometric 
results showed hearing within normal limits through 500 
Hertz, sloping to a mild to moderate sensorineural hearing 
loss in the right ear, and mild to moderate sensorineural 
hearing loss in the left ear.  Speech audiometry were 
excellent in both ears and revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.  These results were noted to be consistent with 
recorded pure tone thresholds.  In conjunction with this 
examination, the veteran reported a four year history of 
decreased hearing acuity.  In his report, the examiner noted 
the veteran required reinstruction several times during 
testing, and that threshold readings were highly elevated 
during the first round of testing.  It was noted that 
following repeated attempts, the results appeared to 
demonstrate good intertest consistency for rating purposes.

The veteran underwent ear, nose and throat examination in 
April 1998.  The examiner noted the veteran provided a six 
year history of significant noise exposure related to heavy 
equipment use (e.g., snow plows, graters, and cranes) without 
use of hearing protection.  He also reported employment 
history to include as a mechanic and building maintenance 
worker.  The veteran indicated that his current employment 
did not involve use of loud equipment.  Physical examination 
of the ears was unremarkable for any findings.  In his 
assessment, the examiner commented that the veteran had a 
history of significant noise exposure.  In this context, he 
indicated the veteran experienced an interval worsening of 
hearing outside of his military activity, and that such 
additional hearing loss that has progressed since 1982 could 
not be directly related to his military noise exposure.  

The veteran underwent further VA examination in January 2003.  
The medical report references subjective complaints of 
hearing loss, tinnitus, and sore ears.  The veteran reported 
constant difficulty with hearing.  The veteran reported a 
history of noise exposure while in service.  It was also 
noted that the veteran reported post-service employment as a 
semi-truck driver and thereafter as a building maintenance 
worker, working with air conditioners and refrigerators.  The 
examiner noted the veteran also worked in heavy equipment.  
He also reported a positive history of recreational noise 
exposure.  In this context, it was noted that the veteran 
gave a history of hunting prior to service, with use of 
hearing protection.  He denied nay hunting after service.

The examiner indicated that a review of the claims folder 
showed that an audiogram conducted in 1982 was within normal 
limits.

On audiological evaluation, pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
40
LEFT
40
40
35
35
45

The pure tone threshold average for the right and left ear 
was evaluated as 38 and 39 decibels, respectively.  Speech 
audiometry revealed excellent speech recognition ability of 
94 percent, bilaterally.  The examiner noted that audiometric 
testing revealed a mild sensorineural hearing loss in the 
right ear, and a mild to moderate sensorineural hearing loss 
in the left ear.  With regard to the administration of the 
audiogram, the examiner indicated that reliability for 
testing was fair to good following reinstruction several 
times.

In response to the question whether any diagnosed hearing 
loss is related to service, it was the opinion of the 
examiner that it was not likely that the hearing loss shown 
was from military noise exposure.  The examiner noted that 
the veteran had normal hearing in service, that current 
hearing levels were indicative of only a mild hearing loss, 
and that the veteran reported he had been in several 
occupations that involved noise exposure.  He also indicated 
a positive history of recreational noise exposure prior to 
service.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131.

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The United States Court of Appeals for Veterans Claims has 
held that he threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran's statements describing his noise exposure and 
decreased hearing acuity are considered competent evidence.  
However, the veteran and those acquaintances offering 
statements concerning their observations of the 
manifestations of his impaired hearing, as layman, are not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, it is noted that at the time of his separation 
from service, the audiogram showed that puretone thresholds 
in the left ear were 20 decibels at 500 and 1000 hertz.  
However, these same thresholds were recorded during the 
entrance examination.  Furthermore, the VA examiner in 
January 2003 indicated that the findings of the audiogram at 
the time of the separation examination was within normal 
limits.  The first clinical demonstration of hearing loss was 
on private evaluation in 1994, more than 12 years after 
service.  Additionally, the VA examiner in January 2003 
rendered an opinion that there was no relationship between 
the development of the veteran's hearing loss and service.  
There is no medical opinion which contradicts this opinion.  
Earlier VA examiners did not render an opinion concerning the 
etiology of the veteran's hearing loss.  The examiner who 
conducted the April 1998 examination only addressed the 
interval changes in hearing acuity since service, and 
determined that such changes were not attributable to 
service.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for bilateral hearing loss is not 
established.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



